April 7, 2011 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-8629 Subject:Nationwide Life Insurance Company Registration of Individual Flexible Premium Deferred Variable Annuity Contracts on Form N-4 offered through Nationwide Variable Account-II Ladies and Gentlemen: On behalf of Nationwide Life insurance Company ("Nationwide") and its Nationwide Variable Account-II (the "Variable Account"), we are filing an original registration statement on Form N-4 for the purpose of registering Individual Flexible Premium Deferred Variable Annuity Contracts to be offered through the Variable Account. This filing is being made electronically via EDGAR in accordance with Regulation S-T. A copy of an original power of attorney document authorizing certain persons to execute the registration statement and amendments thereto, on behalf of Nationwide and the Variable Account, is attached to the registration statement as Exhibit 99.An original power of attorney is on file with Nationwide.Nationwide will maintain manually executed copies of the registration statement. Most of the prospectus disclosure in this registration statement has been previously reviewed by SEC staff (“Staff”) in connection with other registration statements of the Variable Account.This registration statement describes a contract that is only available for purchase in the State of New York – it is the companion product to another product currently under review by the Staff (1933 Act File No. 333-168818).Any differences will be the result of state requirements.Any comments received by Nationwide in connection with the non-New York product have been addressed in this registration statement. The registration statement contains three Extra Value Options (and their corresponding recapture provisions) that have been reviewed by the Staff previously in connection with an earlier generation of products.To avoid any question of whether previous exemptive relief for recapture of credits associated with the Extra Value Options, we filed an application for exemption pursuant to Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”), from Sections 2(a)(32), 22(c), and 27(i)(2)(A) of the 1940 Act and Rule 22c-1 thereunder (File No. 812-13814).An amendment to that application is being filed contemporaneously with this registration statement.The application has been modified to reflect the New York specific product described in the attached registration statement. Nationwide Life Insurance Company and Nationwide Variable Account-II represent that the supplement included in this registration statement: (1) is not effective; and (2) will not be issued, unless and until an order associated with the application for exemptive relief (File No. 812-13814) is issued. Additionally, Nationwide acknowledges all of the following: · that the Variable Account is responsible for the adequacy and accuracy of the disclosure in the registration statement; · that comments by the staff of the Securities and Exchange Commission ("SEC"), or changes to the disclosure in response to SEC staff comments in the filings reviewed by the SEC staff do not foreclose the SEC from taking any action with respect to the filing; and · that the Variable Account may not assert SEC staff comments or any related changes in disclosure as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Please contact me direct at (614) 249-8782 if you have any questions regarding this filing. Sincerely, /s/ JAMIE RUFF CASTO Jamie Ruff Casto Managing Counsel Nationwide Life Insurance Company cc:Rebecca Marquigny
